EXHIBIT 10.68

STOCK PURCHASE AGREEMENT

This Stock Purchase Agreement (“Agreement”) is made as of February     , 2007,
between Lithium Technology Corporation, a Delaware corporation (the “Company),
and             , having an address at                      (the “Purchaser”).

RECITALS

This Agreement sets forth the terms and conditions upon which the Purchaser is
purchasing an aggregate of          shares of Company Series C Convertible
Preferred Stock, par value $0.01 per share (the “Shares”), from the Company.

In consideration of the mutual covenants and other agreements set forth herein,
the Company and the Purchaser hereby agree as follows:

1. Purchase and Sale of the Shares.

1.1 Subject to the terms and conditions of this Agreement, and in reliance on
the representations, warranties and covenants contained herein, the Company is
selling, and the Purchaser is purchasing from the Company the Shares at the
Closing (as herein defined) for the purchase price of U.S.                     
Dollars ($            ) (the “Purchase Price”).

1.2 The Company and Purchaser acknowledge and agree that the Shares are
convertible into              shares of the Company’s Common Stock, par value
$0.01 per share, in accordance with the terms of the Certificate of Designation
attached hereto as Exhibit A (the “Certificate of Designation”).

1.3 Purchaser is delivering to the Company the Purchase Price by wire transfer
in same-day funds to the escrow account designated in writing by the Company.
The Purchase Price will be held in such escrow account in accordance with the
Purchaser and the Company’s escrow instructions until the Closing.

2. Closing. The parties agree that the closing of the purchase and sale of the
Shares will take place within seven (7) days after the execution and delivery of
this Agreement (the “Closing”). At the Closing, the Company shall convey the
Shares to Purchaser.

3. Deliveries at the Closing.

3.1 At the Closing, the Company shall deliver to Purchaser:

(a) Certificates representing the Shares; and



--------------------------------------------------------------------------------

(b) Such other documents as are reasonably requested by the Purchaser.

3.2 At the Closing, the Purchaser will authorize the release of the Purchase
Price from the escrow account to the Company.

4. Representations and Warranties of the Company. The Company represents and
warrants to the Purchaser as follows:

4.1 Authorization, Enforcement. This Agreement has been duly and validly
authorized, executed and delivered by the Company and is a valid and binding
agreement of the Company enforceable in accordance with its terms, except as
such enforceability may be limited by general principles of equity or applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation and other
similar laws relating to, or affecting generally, the enforcement of applicable
creditors’ rights and remedies.

4.2 Issuance of Shares. The Shares to be issued at the Closing have been duly
authorized by all necessary corporate action and the Shares, when paid for or
issued in accordance with the terms hereof, shall be validly issued and
outstanding, fully paid and nonassessable and entitled to the rights and
preferences set forth in the Certificate of Designation. When the Conversion
Shares are issued in accordance with the terms of the Certificate of Designation
such shares will be duly authorized by all necessary corporate action and
validly issued and outstanding, fully paid and nonassessable, and the holders
shall be entitled to all rights accorded to a holder of Common Stock.

4.3 No Conflict. The Company is not subject to or bound by any agreement,
judgment, order or decree of any court or governmental agency which prevents the
execution or consummation of this Agreement. Neither the execution of this
Agreement, nor the consummation by the Company of the transactions contemplated
hereby, will constitute a violation of, or conflict with, or default under, any
contract, commitment, agreement, understanding, arrangement or restriction of
any kind to which the Company is a party or by which the Company is bound.

4.4 No Restriction on Transfer. There exists no restriction upon the sale and
delivery of the Shares by the Company, nor is the Company required to obtain the
approval of any person or governmental agency or organization to effect the sale
of the Shares. The Shares are not subject to preemptive rights or any similar
rights or any liens or encumbrances.

4.5 Capitalization. As of the date hereof, the authorized capital stock of the
Company consists of 750,000,000 shares of Common Stock, par value $0.01 and
100,000,000 shares of Preferred Stock, par value $0.01 (“Preferred Stock”) of
which 1,000 shares of Preferred Stock have been designated Series A Preferred
Stock (“Series A Preferred Stock”), 100,000 shares of Preferred Stock have been
designated Series B Preferred Stock (“Series B Preferred Stock”) and 300,000
shares of Preferred Stock have been designated Series C Preferred Stock (“Series
C Preferred Stock”). As of the date hereof, 422,994,952 shares of Common Stock,
1,000 shares of Series A Preferred, 100,000 shares of Series B Preferred Stock
and 100,968.33 shares of Series C Preferred Stock are issued and outstanding.
All of such outstanding shares

 

2



--------------------------------------------------------------------------------

have been validly issued and are fully paid and nonassessable. Except as
disclosed in the Company’s filings with the Securities and Exchange Commission
(the “SEC Documents”), no shares of Common Stock are subject to preemptive
rights or any other similar rights or any liens or encumbrances of any nature.

4.6 Options, etc. Except as disclosed in this Agreement or in the SEC Documents
or the Certificate of Designation:

(a) There are no outstanding options, warrants, scrip, rights to subscribe to,
calls or commitments of any character whatsoever relating to, or securities or
rights convertible into, any shares of capital stock of the Company or any of
its subsidiaries, or contracts, commitments, understandings or arrangements by
which the Company or any of its subsidiaries is or may become bound to issue
additional shares of capital stock of the Company or any of its subsidiaries or
options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into, any
shares of capital stock of the Company or any of its subsidiaries,

(b) There are no outstanding debt securities and there are no agreements or
arrangements under which the Company or any of its subsidiaries is obligated to
register the sale of any of their securities under the Securities Act;

(c) There are no outstanding registration statements other than the following
Registration Statements on Form SB-2: Nos. 333-114998, 333-127121 and
333-131530, each of which needs to be updated by the Company; and

(d) There are no outstanding comment letters from the SEC or any other
regulatory agency to which the Company has not responded except with respect to
the Registration Statement on Form SB-2 No. 333-131530.

4.7 Anti-Dilution Provisions. Except as disclosed in the SEC Documents, there
are no securities or instruments containing anti-dilution or similar provisions
that will be triggered by the transfer of the Shares under this Agreement.

4.8 Company Organizational Documents. The Company has furnished to the Purchaser
true and correct copies of the Company’s Amended and Restated Certificate of
Incorporation, as amended and in effect on the date hereof, and the Company’s
By-laws, as amended and in effect on the date hereof.

5. Representations and Warranties of Purchaser. The Purchaser hereby represents
and warrants to the Company as follows:

5.1 Authorization, Enforcement. This Agreement has been duly and validly
authorized, executed and delivered by the Purchaser and is a valid and binding
agreement of Purchaser enforceable in accordance with its terms, except as such
enforceability may be limited by general principles of equity or applicable
bankruptcy, insolvency, reorganization, moratorium,



--------------------------------------------------------------------------------

liquidation and other similar laws relating to, or affecting generally, the
enforcement of applicable creditors’ rights and remedies.

5.2 No Conflict. The Purchaser is not subject to or bound by any agreement,
judgment, order or decree of any court or governmental agency which prevents the
execution and consummation of this Agreement.

5.3 Investment Purpose. The Purchaser is acquiring the Shares for his or her own
account for investment only and not with a view towards, or for resale in
connection with, the public sale or distribution thereof, except pursuant to
sales registered or exempted under the Securities Act of 1933, as amended (the
“Securities Act”); provided, however, that by making the representations herein,
the Purchaser reserve the right to dispose of the Shares at any time in
accordance with or pursuant to an effective registration statement covering the
Shares or an available exemption under the Securities Act.

5.4 Accredited Investor Status. The Purchaser is an “Accredited Investor” as
that term is defined in Rule 501(a) (3) of Regulation D.

5.5 Information. The Purchaser and his or her advisor has been furnished with
all materials relating to the business, finances and operations of the Company
and information he or she deemed material to making an informed investment
decision regarding his or her purchase of the Shares, which have been requested
by the Purchaser. The Purchaser and his or her advisors have been afforded the
opportunity to ask questions of the Company and its management. Neither such
inquiries nor any other due diligence investigations conducted by the Purchaser
or his or her advisors shall modify, amend or affect the Purchaser’s right to
rely on the representations and warranties contained herein regarding the
Company. The Purchaser understands that his or her investment in the Shares
involves a high degree of risk and the Purchaser has the financial wherewithal
to lose his or her entire investment. The Purchaser is in a position regarding
the Company, which, based upon employment, family relationship or economic
bargaining power, enabled and enables the Purchaser to obtain information from
the Company in order to evaluate the merits and risks of this investment. The
Purchaser has sought such accounting, legal and tax advice, as he or she they
considered necessary to make an informed investment decision with respect to his
or her acquisition of the Shares. The Purchaser acknowledges that the Company
does not have sufficient authorized Common Stock to allow the Purchaser to
convert his or her Shares into Common Stock at this time but that the Company
intends to conduct a Board meeting and a shareholders’ meeting to increase the
authorized Common Stock once the Company’s periodic filings are up to date.

5.6 No Governmental Review. The Purchaser understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Shares, or the
fairness or suitability of the investment in the Shares, nor have such
authorities passed upon or endorsed the merits of the offering of the Shares.
The Purchaser understands and acknowledges that the Company has not undertaken
and will undertake no efforts to comply with any laws of any jurisdiction
outside the United States relating to the issuance and sale of its securities
except as may be provided herein.



--------------------------------------------------------------------------------

5.7 Transfer or Resale. The Purchaser understands that: (i) the Shares have not
been and are not being registered under the Securities Act or any state
securities laws, and may not be offered for sale, sold, assigned or transferred
unless (A) subsequently registered thereunder, or (B) the Purchaser shall have
delivered to the Company an opinion of counsel, in a generally acceptable form,
to the effect that such securities to be sold, assigned or transferred may be
sold, assigned or transferred pursuant to an exemption from such registration
requirements; (ii) any sale of such securities made in reliance on Rule 144
under the Securities Act (or a successor rule thereto) (“Rule 144”) may be made
only in accordance with the terms of Rule 144 and further, if Rule 144 is not
applicable, any resale of such securities under circumstances in which the
seller (or the person through whom the sale is made) may be deemed to be an
underwriter (as that term is defined in the Securities Act) may require
compliance with some other exemption under the Securities Act or the rules and
regulations of the SEC thereunder; and (iii) neither the Company nor any other
person is under any obligation to register such securities under the Securities
Act or any state securities laws or to comply with the terms and conditions of
any exemption thereunder. The Company reserves the rights to place stop transfer
instructions against the shares and certificates for the Conversion Shares.

5.8 Legends. The Purchaser understands that the certificates or other
instruments representing the Shares shall bear a restrictive legend in
substantially the following form (and a stop transfer order may be placed
against transfer of such stock certificates):

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES HAVE BEEN ACQUIRED SOLELY FOR INVESTMENT PURPOSES AND NOT WITH A VIEW
TOWARD RESALE AND MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED IN
THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS, OR AN
OPINION OF COUNSEL, IN A GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT
REQUIRED UNDER SAID ACT OR APPLICABLE STATE SECURITIES LAWS.

The legend set forth above shall be removed and the Company within two
(2) business days shall issue a certificate without such legend to the holder of
the Shares upon which it is stamped, if, unless otherwise required by state
securities laws, (i) in connection with a sale transaction, provided the Shares
are registered under the Securities Act or (ii) in connection with a sale
transaction, after such holder provides the Company with an opinion of Counsel,
which opinion shall be in form, substance and scope customary for opinions of
counsel in comparable transactions, to the effect that a public sale, assignment
or transfer of the Shares may be made without registration under the Securities
Act.

5.9 Authorization, Enforcement. This Agreement and all related agreements are
within Purchaser’s power and have been duly and validly authorized, executed and
delivered by the Purchaser and constitutes a valid and binding agreement of the
Purchaser enforceable in accordance with its terms, except as such
enforceability may be limited by general principles of



--------------------------------------------------------------------------------

equity or applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation and other similar laws relating to, or affecting generally, the
enforcement of applicable creditors’ rights and remedies. The Purchaser has
undertaken all necessary action to authorize and approve this Agreement and all
the related agreements, and the Purchaser is under no obligation to obtain any
approval, consent, or other action from any third party in order for the
Purchaser to consummate the transaction contemplated hereby.

5.10 Receipt of Documents. The Purchaser and his or her counsel have received
and had the opportunity to review in their entirety: (i) this Agreement and each
representation, warranty and covenant set forth herein, (ii) the Company’s Form
10-KSB for the year ended December 31, 2004 and December 31, 2005; (iii) the
Company’s Form 10-QSBs for the quarter ended March 31, 2006; (iv) the Company’s
Form 8-Ks filed May 31, 2006, July 21, 2006, October 3, 2006, October 16,
2006, October 24, 2006, November 14, 2006, November 21, 2006, December 4,
2006, December 11, 2006, December 15, 2006 and January 17, 2007; and (v) answers
to all questions the Purchaser submitted to the Company regarding an investment
in the Company; and the Purchaser has relied on the information contained
therein and has not been furnished any other documents, literature, memorandu or
prospectus. The Purchaser acknowledges and agrees that the Company’s
representations and warranties are limited to exclusively those expressly stated
in this Agreement and exclude any and all statements made in any other business
plan, prospectus, projections, memorandum or other document or in any oral
communication.

5.11 Purchase Price. The Purchaser acknowledges that he or she is purchasing the
Shares substantially above the current market price for the Company’s Common
Stock.

6. Representations and Warranties. The representations and warranties set forth
in paragraphs 4 and 5 shall survive the Closing of this Agreement.

7. Obligations Pending the Closing.

7.1 Confidentiality. Each party will hold and will cause its consultants and
advisors to hold in strict confidence, unless compelled to disclose by judicial
or administrative process or, in the opinion of its counsel, by other
requirements of law, all documents and information concerning the other party
furnished it by such other party or its representatives in connection with the
transactions contemplated by this Agreement (except to the extent that such
information can be shown to have been (i) previously known by the party to which
it was furnished, (ii) in the public domain through no fault of such party, or
(iii) later lawfully acquired from other sources by the party to which it was
furnished) and each party will not release or disclose such information to any
other person, except its auditors, attorneys, financial advisors, bankers and
other consultants and advisors in connection with this Agreement. If the
transactions contemplated by this Agreement are not consummated, such confidence
shall be maintained except to the extent such information comes into the public
domain through no fault of the party required to hold it in confidence, and such
information shall not be used to the detriment of, or in relation to any
investment in, the other party and all such documents (including copies thereof)
shall immediately thereafter be returned to the other party upon the written
request of such other party. Each party



--------------------------------------------------------------------------------

shall be deemed to have satisfied its obligation to hold such information
confidential if it exercises the same care as it takes to preserve
confidentiality for its own similar information.

7.2 Further Assurances. Each party hereto shall execute and deliver such
instruments and take such other actions as the other party may reasonably
require in order to carry out the intent of this Agreement.

8. Conditions to Purchaser’s Obligations. Each and every obligation of the
Purchaser under this Agreement to be performed on or before the Closing Date
shall be subject to the satisfaction, on or before the Closing Date, of each of
the following conditions, unless waived in writing by the Purchaser:

8.1 Representations and Warranties True. The representations and warranties of
the Company contained in Section 4 hereof, and in all certificates, statements
and other documents delivered by the Company to Purchaser pursuant hereto or in
connection with the transactions contemplated hereby shall be in all material
respects true and accurate as of the date when made and at and as of the Closing
Date as though such representations and warranties were made at and as of such
date.

8.2 Performance. The Company shall have performed and complied with all
agreements, obligations and conditions required by this Agreement to be
performed or complied with by them on or prior to the Closing Date, and each
document and instrument required to be delivered pursuant to Section 3.1 hereof
shall have been delivered.

8.3 No Government Proceeding or Litigation. No suit, action, investigation,
inquiry or other proceeding by any governmental body or other person or legal or
administrative proceeding shall have been instituted or threatened which if
adversely determined could have an adverse effect on the business, prospects,
financial condition, working capital, cash flow, assets, liabilities,
technologies, reserves or operations of the Company or which questions the
validity or legality of the transactions contemplated hereby.

8.4 Material Adverse Change. The Company shall not have suffered any material
adverse change in its business or financial condition.

8.5 Key Employees. No key employee of the Company shall have terminated his or
her employment or have indicated an intention to do so.

8.6 Certificates. The Company shall have furnished Purchaser with such
certificates to evidence compliance with the conditions set forth in this
Section 8 as may reasonably be requested by Purchaser.

9. Conditions to the Obligations of the Company. Each and every obligation of
the Company under this Agreement to be performed on or before the Closing Date
shall be subject to the satisfaction, on or before the Closing Date, of each of
the following conditions, unless waived in writing by the Company:

9.1 Representations and Warranties True. The representations and warranties of
Purchaser contained in Section 5 hereof shall be in all material respects true
and accurate as of the date when made and at and as of the Closing Date as
though such representations and warranties were made at and as of such date.



--------------------------------------------------------------------------------

9.2 Performance. Purchaser shall have performed and complied with all
agreements, obligations and conditions required by this Agreement to be
performed or complied with by it on or prior to the Closing Date, and each
document, instrument and payment required to be delivered pursuant to
Section 3.2 shall have been delivered.

9.3 Certificates. Purchaser shall have furnished the Company with such
certificates of their officers to evidence compliance with the conditions set
forth in this Section 9 as may reasonably be requested by the Company.

10. Termination. Anything in this Agreement to the contrary notwithstanding:

10.1 Mutual Consent. This Agreement may be terminated by the mutual consent of
the parties hereto.

10.2 Default. In the event that a party hereto shall, contrary to the terms of
this Agreement, intentionally fail or refuse to consummate the transactions
contemplated herein or to take any other action referred to herein necessary to
consummate the transactions contemplated herein, then the non-defaulting party,
after affording the defaulting party a 10-day period after notice in which to
cure such breach or default, shall have the right to terminate this Agreement
with respect to such defaulting party by written notice given to the other party
hereto.

10.3 Upset Date. In the event that the Closing shall not have occurred on or
prior to January 31, 2007 then, unless otherwise agreed to in writing by the
parties hereto, this Agreement shall terminate on or following such date (as
such date may be postponed pursuant hereto), upon written notice given by one
party to the other, unless the absence of such occurrence shall be due to the
failure or refusal of the party seeking to terminate this Agreement of the type
described in Section 10.2.

10.4 Legal Restraint. Either party may, by written notice to the other parties,
terminate this Agreement with respect to such party if at the time the written
notice of termination is given, there is in effect a preliminary or permanent
injunction enjoining consummation of the transactions contemplated hereby.

11. Expenses. All fees and expenses incurred by the Company in connection with
this Agreement shall be borne by the Company, and all fees and expenses incurred
by Purchaser and all sales, transfer or other similar taxes payable in
connection with this Agreement shall be borne by Purchaser.

12. Brokerage. Each party represents and warrants to the other that to the
knowledge of such party there are no claims for finder’s fees or other like
payments in connection with this Agreement or the transactions contemplated
hereby. Each party agrees to indemnify and hold the



--------------------------------------------------------------------------------

other harmless from and against any and all claims or liabilities for finder’s
fees or other like payments incurred by reason of any action taken by it.

13. Miscellaneous.

13.1 Governing Law. This Agreement shall be enforced, governed by and construed
in accordance with the laws of the State of New York applicable to agreements
made and to be performed entirely within such state, without regard to the
principles of conflict of laws. The parties hereto hereby submit to the
exclusive jurisdiction of the state and federal courts located in New York, New
York with respect to any dispute arising under this Agreement or the
transactions contemplated hereby. The parties irrevocably waive the defense of
an inconvenient forum to the maintenance of such suit or proceeding. The parties
further agree that service of process upon a party mailed by first class mail
shall be deemed in every respect effective service of process upon the party in
any such suit or proceeding. Nothing herein shall affect either party’s right to
serve process in any other manner permitted by law. The parties agree that a
final non-appealable judgment in any such suit or proceeding shall be conclusive
and may be enforced in other jurisdictions by suit on such judgment or in any
other lawful manner.

13.2 Headings, etc. The headings of this Agreement are for convenience of
reference only and shall not form part of, or affect the interpretation of, this
Agreement. The meaning assigned to each term defined herein shall be equally
applicable to both the singular and the plural forms of such term and vice
versa, and words denoting either gender shall include both genders as the
context requires.

13.3 Severability. In the event that any provision of this Agreement is invalid
or unenforceable under any applicable statute or rule of law, then such
provision shall be deemed inoperative to the extent that it may conflict
therewith and shall be deemed modified to conform to such statute or rule of
law. Any provision hereof which may prove invalid or unenforceable under any law
shall not affect the validity or enforceability of any other provision hereof.

13.4 Entire Agreement; Amendments. This Agreement sets forth the entire
understanding of the parties with respect to the matters covered herein and
therein and, except as specifically set forth herein, no party makes any
representation, warranty, covenant or undertaking with respect to such matters.
No provision of this Agreement may be waived or amended other than by an
instrument in writing signed by the party to be charged with enforcement.

13.5 Notices. Any notices required or permitted to be given under the terms of
this Agreement shall be sent by certified or registered mail (return receipt
requested) or delivered personally or by courier (including a recognized
overnight delivery service) and shall be effective five days after being placed
in the mail, if mailed by regular United States mail, or upon receipt, if
delivered personally or by courier (including a recognized overnight delivery
service) or by facsimile or electronic mail (with confirmation of receipt and a
copy by first class mail or air mail).



--------------------------------------------------------------------------------

13.6 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and assigns. No party shall
assign this Agreement or any rights or obligations hereunder without the prior
written consent of the other.

13.7 Third Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
person.

13.8 Further Assurances. Each party shall do and perform, or cause to be done
and performed, all such further acts and things, and shall execute and deliver
all such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

13.9 Counterparts; Signatures. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which shall
constitute one and the same agreement and shall become effective when
counterparts have been signed by each party and delivered to the other party.
This Agreement, once executed by a party, may be delivered to the other party
hereto by facsimile or electronic transmission of a copy of this Agreement
bearing the signature of the party so delivering this Agreement.

IN WITNESS WHEREOF, the Company and Purchaser have duly executed this Agreement
as of the date first set forth above.

 

Lithium Technology Corporation By:  

 

  Amir Elbaz   Chief Financial Officer PURCHASER:

 



--------------------------------------------------------------------------------

Exhibit A

CERTIFICATE OF DESIGNATION

OF

LITHIUM TECHNOLOGY CORPORATION

Lithium Technology Corporation, a corporation organized and existing under the
laws of the State of Delaware (the “Corporation”), hereby certifies as follows:

1. In accordance with the authority of the Corporation’s Board of Directors (the
“Board”) pursuant to Section 151 of the General Corporation Law of the State of
Delaware (the “DGCL”) and the Certificate of Incorporation of the Corporation
(the “Charter”), the Board hereby amends Article FOURTH of the Corporation’s
Charter to designate a series of Preferred Stock as “Series C Preferred Stock”,
and to designate the powers, preferences and relative, participating, optional
and other special rights and the qualifications, limitations and restrictions
thereof as follows:

SERIES C PREFERRED STOCK

1. Certain Defined Terms, Etc. In addition to the terms defined elsewhere
herein, certain capitalized terms used in this Article FOURTH have the meanings
given to them in Section 10. References in this Article FOURTH to Sections are,
unless otherwise stated, references to Sections herein.

2. Designation. Of the one hundred million (100,000,000) shares of Preferred
Stock, par value $.01 per share, that the Corporation is authorized to issue,
are hereby designated three hundred thousand (300,000) as “Series C Preferred
Stock” having the powers, preferences and relative participating, optional and
other special rights and the qualifications, limitations and restrictions set
forth in this Article FOURTH (the “Series C Preferred”).

3. Dividends and Distributions. The Series C Preferred shall be entitled to
receive dividends and distributions, at the same time and in the same manner as
the Common Stock, and in an amount per share equal to the amount per share that
the shares of Common Stock into which such Series C Preferred are convertible
would have been entitled to receive if such Series C Preferred had been so
converted into Common Stock as of the record date established for determining
holders entitled to dividends, or if no such record date is established, as of
the time of declaration of any such dividend or distribution.

4. Voting Rights. (a) The Series C Preferred will have the right to vote or
consent in writing as set forth in this Section 4.

(b) In addition to the voting rights provided by Section 4(c), as long as any
shares of Series C Preferred are outstanding, the affirmative vote or consent of
the



--------------------------------------------------------------------------------

holders of two-thirds of the then-outstanding shares of Series C Preferred,
voting as a separate class, will be required in order for the Corporation to:

(i) amend, alter or repeal, whether by merger, consolidation or otherwise, the
terms of this Article FOURTH or any other provision of the Charter or Bylaws of
the Corporation (the “Bylaws”), in any way that adversely affects any of the
powers, designations, preferences and relative, participating, optional and
other special rights of the Series C Preferred, and the qualifications,
limitations or restrictions thereof;

(ii) issue any shares of capital stock ranking prior or superior to, or on
parity with, the Series C Preferred;

(iii) subdivide or otherwise change shares of Series C Preferred into a
different number of shares whether in a merger, consolidation, combination,
recapitalization, reorganization or otherwise (whether or not any provision of
Section 7 is applicable to such transaction); or

(iv) issue any shares of Series C Preferred other than in accordance with this
Article FOURTH.

(c) The Series C Preferred shall be entitled to vote or consent (by written
consent or otherwise) together with the Common Stock on all matters submitted to
a vote of the Common Stock, except as otherwise provided by the DGCL.

(d) On all matters as to which shares of Common Stock or shares of Series C
Preferred are entitled to vote or consent (by written consent or otherwise),
each share of Series C Preferred will be entitled to the number of votes
(rounded up to the nearest whole number) that the Common Stock into which it is
convertible would have if such Series C Preferred had been so converted into
Common Stock as of the record date established for determining holders entitled
to vote, or if no such record date is established, as of the time of any vote or
consent (by written consent or otherwise) of stockholders of the Corporation.
Each share of Series C Preferred shall initially be entitled to the number of
votes that 2,500 shares of Common Stock would have, subject to adjustment as
provided in Section 7.

(e) Notwithstanding any other provision of the Charter or Bylaws, the holders of
a majority, or greater number if so required by the Charter or the DGCL, of the
then-outstanding Series C Preferred may consent in writing to any matter for
which a class vote is contemplated, which written consent when so executed by
the holders of a majority, or such greater number required, of the
then-outstanding Series C Preferred will be deemed, subject to applicable
Delaware law, to satisfy the applicable voting requirements.

5. Reacquired Shares. Any shares of Series C Preferred that are converted,
purchased or otherwise acquired by the Corporation in any manner whatsoever
shall be



--------------------------------------------------------------------------------

retired and canceled promptly after the acquisition thereof. None of such shares
of Series C Preferred shall be reissued by the Corporation.

6. Liquidation, Dissolution or Winding Up. Upon any liquidation, dissolution or
winding up of the Corporation, the holders of shares of Series C Preferred shall
be entitled to receive the same distribution paid to the holders of Common
Stock, on an as-converted basis. Neither a consolidation or merger of the
Corporation with another corporation or other legal entity, nor a sale or
transfer of all or part of the Corporation’s assets for cash, securities or
other property will be considered a liquidation, dissolution or winding up of
the Corporation for purposes of this Section 6.

7. Conversion. (a) Automatic Conversion. Each share of the Series C Preferred
will automatically be converted into 2,500 fully paid and nonassessable shares
of Common Stock, subject to adjustment as described below, ninety (90) days
following the authorization and reservation of a sufficient number of shares of
Common Stock by all requisite action by the Corporation, including action by the
Board and by the shareholders of the Corporation, to provide for the conversion
of all outstanding shares of Series C Preferred into fully paid and
nonassessable shares of Common Stock.

(b) Optional Conversion. Each share of the Series C Preferred will be
convertible at the option of the holder thereof into 2,500 fully paid and
non-assessable shares of Common Stock, subject to adjustment as described below,
at any time or from time to time following the authorization and reservation of
a sufficient number of shares of Common Stock by all requisite action by the
Corporation, including action by the Board and by the shareholders of the
Corporation, to provide for the conversion of all outstanding shares of Series C
Preferred into fully paid and non- assessable shares of Common Stock.

(c) Mechanics of Automatic Conversion. Upon automatic conversion as set forth in
Section 7(a), the Series C Preferred shall be eliminated, and thereafter all
shares of Series C Preferred shall become and be known as shares of “Common
Stock” without further action or exchange on the part of the holders thereof.
The holder of any certificate for Series C Preferred shall be entitled to
request and to receive promptly from the Corporation a certificate or
certificates setting forth the number of shares of Common Stock into which such
Series C Preferred converted, by delivering a written notice to the attention of
the Secretary or Treasurer of the Corporation at the Corporation’s principal
place of business of its desire to receive such replacement certificate or
certificates, specifying the number of shares of Series C Preferred that have
been so converted and the holder’s calculation of the Conversion Rate. In the
event of any disagreement between the Corporation and the holder as to the
correct Conversion Rate, the Conversion Rate will be finally determined by an
investment banking or brokerage firm with no material prior or current
relationship with the Corporation or any of its subsidiaries selected by the
Board in good faith, the fees and expenses of which will be paid by the
Corporation. The Corporation will, promptly upon receipt of all certificates
representing Series C Preferred as have been issued to such holder that have
been converted, issue a certificate or certificates registering the appropriate
number of shares of Common Stock to such holder.



--------------------------------------------------------------------------------

(d) Mechanics of Optional Conversion. The holder of any certificate for Series C
Preferred shall be entitled to request conversion of all or part of its Series C
Preferred at any time or from time to time as provided in Section 7(b), by
delivering a written notice to the attention of the Secretary or Treasurer of
the Corporation at the Corporation’s principal place of business of its desire
to convert its Series C Preferred and receive a replacement certificate or
certificates therefor, specifying the number of shares of Series C Preferred to
be so converted and the holder’s calculation of the Conversion Rate. In the
event of any disagreement between the Corporation and the holder as to the
correct Conversion Rate, the Conversion Rate will be finally determined by an
investment banking or brokerage firm with no material prior or current
relationship with the Corporation or any of its subsidiaries selected by the
Board in good faith, the fees and expenses of which will be paid by the
Corporation. The Corporation will, promptly upon receipt of all certificates
representing Series C Preferred of such holder that are to be converted, issue a
certificate or certificates registering the appropriate number of shares of
Common Stock to such holder. Upon optional conversion as set forth in Section 7
(b), the shares of Series C Preferred so converted shall be eliminated, and
thereafter such shares of Series C Preferred shall become and be known as shares
of “Common Stock” without further action on the part of the holder thereof.

(e) Adjustment for Subdivisions or Combinations of Common Stock. In the event
that the Corporation at any time or from time to time after the issuance on the
Series Preferred effects a subdivision, dividend payable in shares of capital
stock, combination or other similar transaction of its outstanding Common Stock
into a greater or lesser number of shares, then and in each such event the
Conversion Rate will be increased or decreased proportionately.

(f) Reorganization, Merger, Consolidation or Sale of Assets. If at any time or
from time to time there shall be a capital reorganization of the Common Stock
(other than a subdivision, combination, or dividend payable in shares provided
for elsewhere in this Section 7) or a merger or consolidation of the Corporation
with or into another corporation or other legal entity, or the sale of all or
substantially all of the Corporation’s properties and assets to any other Person
which is effected so that holders of Common Stock are entitled to receive
(either directly or upon subsequent liquidation) stock, securities or assets
with respect to or in exchange for Common Stock, then as a part of such capital
reorganization, merger, consolidation or sale, proper provision will be made so
that each holder of Series C Preferred will thereafter be entitled to receive
upon conversion of the Series C Preferred the same number of shares of stock,
securities or assets of the Corporation, or of the successor corporation or
other legal entity resulting from such merger or consolidation or sale, which
such holder would have been entitled to receive on such capital reorganization,
merger, consolidation or sale if such holder’s Series C Preferred had been
converted into Common Stock immediately prior to the record date established for
determining holders entitled to such distribution, or if no such record date is
established, as of the time of such transaction. In any such case, appropriate
adjustment will be made in the application of the provisions of this
Section 7(f) with respect to the rights of the holders of the Series C Preferred
after the reorganization, merger, consolidation or sale to the end that the
provisions of this Section 7(f) (including adjustment of the Conversion Rate
then in effect) will be applicable after



--------------------------------------------------------------------------------

that event as nearly equivalent as may be practicable. This provision will apply
to successive capital reorganizations, mergers, consolidations or sales. Nothing
herein will diminish or otherwise offset the rights of the Series C Preferred
under Section 4(b).

(g) Rights Offering. If at any time or from time to time the Corporation shall
offer to any of the holders of Common Stock any right, option or warrant to
acquire additional shares of capital stock of the Corporation, then each holder
of a share of Series C Preferred then-outstanding will be entitled to receive
rights, options or warrants to acquire such number of additional shares of
capital stock of the Corporation as such holder would have been entitled to
receive had such holder’s Series C Preferred been converted into Common Stock
immediately prior to the record date for the offering of such rights, options or
warrants, at the Conversion Rate then in effect.

(h) No Adjustment. No adjustment to the Conversion Rate will be made if such
adjustment would result in a change in the Conversion Rate of less than 0.001%.
Any adjustment of less than 0.001% which is not made will be carried forward and
will be made at the time of and together with any subsequent adjustment which,
on a cumulative basis, amounts to an adjustment of 0.001% or more in the
Conversion Rate.

(i) Certificate as to Adjustments. Upon the occurrence of each adjustment or
readjustment of the Conversion Rate pursuant to this Section 7, the Corporation
at its expense will promptly compute such adjustment or readjustment in
accordance with the terms hereof and cause independent public accountants
selected by the Corporation to verify such computation and prepare and furnish
to each holder of Series C Preferred a certificate setting forth such adjustment
or readjustment and showing in detail the facts upon which such adjustment or
readjustment is based. The Corporation will, upon the written request at any
time of any holder of Series C Preferred, furnish or cause to be furnished to
such holder a like certificate setting forth (i) such adjustments and
readjustments, (ii) the Conversion Rate at that time in effect, and (iii) the
amount, if any, of other property which at that time would be received upon the
conversion of Series C Preferred.

(j) Reservation of Stock Issuable Upon Conversion. The Corporation will at all
times reserve and keep available out of its authorized but unissued shares of
Common Stock solely for the purpose of effecting the conversion of the shares of
the Series C Preferred, such number of its shares of Common Stock as will from
time to time be sufficient to effect the conversion of all then-outstanding
shares of the Series C Preferred; and if at any time the number of authorized
but unissued shares of Common Stock will not be sufficient to effect the
conversion of all then-outstanding shares of the Series C Preferred, the
Corporation will take such corporate action as may, in the opinion of its
counsel, be necessary to increase its authorized but unissued shares of Common
Stock to such number of shares as will be sufficient for such purpose.

8. Rank. The Series C Preferred will rank on a parity with the Common Stock as
to any distributions or upon liquidation, dissolution or winding up.



--------------------------------------------------------------------------------

9. Notice to Holders. Any notice given by the Corporation to holders of record
of Series C Preferred will be effective if addressed to such holders at their
last addresses as shown on the stock books of the Corporation and deposited in
the U.S. mail, sent first-class, and will be conclusively presumed to have been
duly given, whether or not the holder of the Series C Preferred receives such
notice.

10. Certain Defined Terms. In addition to the terms defined elsewhere in this
Article FOURTH, the following terms will have the following meanings when used
herein with initial capital letters:

“Conversion Rate” means the number of shares of Common Stock into which each
share of Series C Preferred may be converted; and

“Person” means any individual, firm, corporation or other entity and includes
any successor (whether by merger or otherwise) of such entity.

2. The foregoing designation was adopted by the Board of Directors as of
November 22, 2006.

3. The foregoing designation was duly adopted by the Board of Directors without
shareholder action and shareholder action was not required.

4. No shares of the Series C Preferred have heretofore been issued.

IN WITNESS WHEREOF, this Certificate of Designation is executed on behalf of the
Corporation as of this 22nd day of November, 2006.

 

LITHIUM TECHNOLOGY CORPORATION By:  

/s/ Amir Elbaz

  Amir Elbaz   Executive Vice President, Chief Financial Officer and Treasurer